EXHIBIT 10.3

SEMPRA ENERGY

EXCESS CASH BALANCE PLAN






--------------------------------------------------------------------------------






EFFECTIVE DATE

July 1, 1998.

PURPOSE

This Plan serves three purposes. First, it provides benefits for certain
employees in excess of the limitations on benefits under the Sempra Energy
Account Plan ("Basic Plan") imposed by Section 415 of the Internal Revenue Code
of 1986. The portion of the Plan providing these benefits is intended to be an
"excess benefit plan" as defined in Section 3(36) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA") . Second, it provides benefits
for certain employees in excess of the limitations on benefits under the Basic
Plan imposed by Section 401(a) (17) of the Internal Revenue Code of 1986
("Code") . Third, the Plan provides benefits for certain employees whose
benefits are decreased under the Basic Plan because of deferral of salary made
under the Sempra Energy Deferred Compensation Plans("Deferred Compensation
Plan").

ADMINISTRATION

This Plan shall be administered by the Compensation Committee of Sempra Energy
("Compensation Committee") in a manner consistent with the administration of the
Basic Plan. However, the portion of this Plan which is an unfunded "excess
benefit plan" as defined in Section 3(36) of ERISA shall be administered as such
and is exempt from the provisions of Title I of ERISA pursuant to Section 4(b)
(5) of ERISA, and the rest of this Plan shall be administered as an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management employees. The Compensation Committee's decisions
in all matters involving the interpretation and application of this Plan shall
be final. The Company's Senior Human Resources Officer shall have discretionary
authority with respect to administrative matters relating to this Plan, except
when exercise of such authority would materially affect the cost of the Plan to
the Employer, materially increase benefits to Participants, or affect such
Senior Officer in a manner materially different from other Participants.

ELIGIBILITY

All employees whose pension benefits under the Basic Plan are limited by
compensation and earnings limitations imposed by the Code, and all employees
whose benefits are decreased under the Basic Plan because of deferrals of salary
made under the Deferred Compensation Plans, shall be eligible for benefits under
this Plan. In no event shall an employee who is not entitled to benefits under
the Basic Plan be eligible for a benefit under this Plan.

AMOUNT OF BENEFITS         (A) 415 Make-Up

The benefits payable under this subparagraph (a) to an eligible employee whose
benefits under the Basic Plan are limited by the provisions of Section 415 of
the Internal Revenue Code incorporated in the Basic Plan, or to his
beneficiary(ies), shall equal the excess, if any, of:

 i.  the benefits which would be paid to such employee or on his behalf to his
     beneficiary(ies) under the Basic Plan, if the provisions of such Plan were
     administered without regard to the special benefit limitations set forth in
     the Basic Plan, over
 ii. the benefits which are paid to such employee or on his behalf to his
     beneficiary(ies) under the Basic Plan.

        (B) 401(a) (17) Make-Up

The benefits payable under this subparagraph (B) to an eligible employee whose
benefits under the Basic Plan are limited by the covered compensation
limitations of Internal Revenue Code Section 401(a) (17) incorporated in the
Basic Plan, or to his beneficiary(ies), shall equal the excess, if any, of:

 i.  the benefits which would be paid to such employee or on his behalf to his
     beneficiary(ies) under the Basic Plan, and, if applicable, to the
     participant, under subparagraph (a), if the provisions of such Plan were
     administered without regard to the covered compensation maximum set forth
     in the Basic Plan, over
 ii. the benefits which are paid to such employee or on his behalf to his
     beneficiary(ies) under the Basic Plan and, if applicable to the
     Participant, under subparagraph {a) .

        (C) Deferred Compensation Make-Up

The benefits payable under this subparagraph (C) to an eligible employee who has
deferred payment of salary under the Deferred Compensation Plans, or to his
beneficiary(ies), shall equal the excess, if any, of:

 i.  the benefits which would be paid to such employee or on his behalf to his
     beneficiary(ies) under the Basic Plan and under subparagraphs (A) and (B)
     if the employee had not deferred payment of salary or Incentive
     Compensation under the Deferred Compensation Plans, over
 ii. the benefits which are paid to such employee or on his behalf to his
     beneficiary(ies) under the Basic Plan and under subparagraphs (A) and (B).
     The term "beneficiary" includes an eligible employee's spouse who is
     entitled to a benefit under the Basic Plan.

PAYMENT OF BENEFITS

        (A) Distribution Options

Unless the employee exercises the Lump Sump Option and receives a lump sum
distribution from the Basic Plan, the payment of benefits under this Plan shall
be in the same payment form and at the same time as the payment of benefits to
the employee or on his behalf to his beneficiary(ies) under the Basic Plan. In
the event an employee receives a lump sum distribution from the Basic Plan,
payment under this Plan will be made in the form of a straight life annuity.
However, the employee may request, in writing, payment under one of the
following alternatives provided such request is filed with Sempra Energy
("Company") at least three months prior to his Retirement Date or Termination
under the Basic Plan:

 i.  The employee may request payment under any of the other annuity options for
     which he is eligible under the Basic Plan. The amount of such optional
     annuity benefit under this Plan shall be computed as specified in Section 5
     of this Plan using the interest and mortality factors specified in the
     Basic Plan. The request will be subject to approval of the Company's Senior
     Human Resources Officer and, if approved, will be irrevocable as long as
     the employee receives a lump sum distribution from the Basic Plan.
 ii. The employee may request payment in a lump sum. The amount of the
     distribution under this Plan shall be computed as specified in Section 5 of
     this Plan using the actuarial factors specified in the Basic Plan. In the
     event such a request is timely filed, the request shall be considered by
     the Senior Human Resources Officer who shall have the sole discretion,
     considering the best interests of the Company, to allow a lump sum
     distribution. The decision of the Senior Human Resources Officer shall be
     final. The employee will be required to show good reason for receiving a
     lump sum distribution and, file the request at least three months prior to
     separation from service as a condition of having the request approved. If
     the lump sum pay out is approved, the lump sum form of pay out shall be
     irrevocable even if the employee changes his election under the Basic Plan.

An eligible employee's beneficiary(ies) under this Plan shall be exactly the
same as his beneficiary(ies) under the Basic Plan unless he elects and receives
a lump sum distribution from the Basic Plan. In this event, the following
provisions will apply if the benefit under this Plan is paid in the form of a
joint and survivor annuity:

The joint and survivor annuity is only available if the employee designates his
or her spouse as beneficiary or obtains spousal consent to the designation of
another beneficiary in the same manner as under the Basic Plan. If the spouse,
or beneficiary dies before the employee's Retirement Date under the Basic Plan,
the joint and survivor annuity is canceled and the benefit is paid in the form
of a straight life annuity. The foregoing notwithstanding, if present value of
the benefit hereunder is less than $10,000, the account balance shall be
distributed in a lump sum as soon as is reasonably practicable.

        (B) Mandatory Distribution

The foregoing notwithstanding, if present value of the benefit hereunder is less
than $10,000, the account balance shall be distributed in a lump sum as soon as
is reasonably practicable

EMPLOYEE'S RIGHTS

An employee shall not be entitled to any payments from the Basic Plan on the
basis of any benefits to which he may be entitled under this Plan. Benefits
under this Plan shall be payable only from the general assets of the Company.

AMENDMENT AND DISCONTINUANCE

The Company expects to continue this Plan indefinitely, but reserves to the
Compensation Committee the right to amend or discontinue the Plan if, in the
Compensation Committee's sole judgment, such a change is deemed necessary or
desirable. However, if the Compensation Committee shall amend or discontinue
this Plan, the Company shall be liable for any benefits accrued under this Plan
as of the date of such amendment or termination determined on the basis of each
employee's presumed termination of employment as of such date. Provided further,
that if the Department of Labor determines, or issues regulations under which,
the Plan would be subject to Parts 2 and/or 3 of Title I of the Employees
Retirement Income Security Act of 1974, as amended, the Compensation Committee
may taken such action or actions as it deems appropriate. Such actions may
include, but are not limited to, modification, termination or partial
termination of the Plan. In the event of such modification, termination, or
partial termination, the Compensation Committee may make immediate distribution
of some or all Accounts, as it deems necessary or appropriate.

OFFSET FOR CERTAIN BENEFITS PAYABLE UNDER SPLIT-DOLLAR LIFE INSURANCE AGREEMENTS

 A. Some of the Participants under this Plan own life insurance policies (the
    "Policies") purchased on their behalf to fund their retirement benefits. The
    ownership of these Policies by each Participant is, however, subject to
    certain conditions (set forth in a "Split-Dollar Life Insurance Agreement"
    or comparable agreements between the Participant and the Company) and, if
    the Participant fails to meet the conditions set forth in the Split-Dollar
    Life Insurance Agreement, the Participant may lose certain rights under the
    Policy. In the event that a Participant satisfies the conditions specified
    in Section 5 or 6 of the Split-Dollar Life Insurance Agreement, so that the
    Participant or his beneficiary becomes entitled to benefits under one of
    those sections, the value of those benefits shall constitute an offset to
    any benefits otherwise payable under this Plan. As the case may be, this
    offset (the "Offset Value") shall be calculated by determining the value of
    benefits payable under the Split-Dollar Life Insurance Agreement, that is,
    the cash surrender value of the Policy, or in the case of the Participant's
    death, the death benefits payable to the beneficiary under the Policy. The
    Offset Value shall then be compared to the Actuarial Equivalent (as defined
    in Section 9(D) of the benefits payable under this Plan (the "Plan Value"),
    and the Plan Value shall be reduced by the Offset Value.
    
    
    
    
 B. At the time when the Participant terminates employment for any reason, if
    the Plan Value exceeds the present value (determined using the interest rate
    specified in Section 9(D) of the Offset Value, the excess of the Value over
    the present value of the Offset Value shall be paid to the Participant or
    beneficiary at that time in a lump sum if the value does exceed $25,000
    otherwise it shall be paid in accordance with the terms of this Plan. Such
    payment shall completely discharge all obligations owed under this Plan on
    account of Participant's participation in this Plan.
    
    
    
    
 C. If the Policy described in Section 9(A) is not on the life of the
    Participant, the insured dies prior to the Participant becoming eligible for
    benefits under the Plan, and the Participant or the Participant's
    beneficiary subsequently becomes eligible for benefits hereunder, the
    Actuarial Equivalent (as defined in Section 9(D) below) of the benefits
    payable hereunder shall be offset by the Actuarial Equivalent of the
    payments previously paid to the Participant in the Split-Dollar Life
    Insurance Agreement. Any remaining amount due the Participant or the
    Participant's beneficiary shall thereupon be paid in a cash lump sum.
    
    
    
    
 D. For purposes of this Section, the Actuarial Equivalent shall mean a benefit
    in the form of a lump sum payment which has the equivalent value computed
    using the actuarial factors specified in the Basic Plan.